Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The argument that the inventions of Group I is substantially overlap the invention of Group II, so there is no serious burden imposed by examining the two Groups together is not persuasive because the apparatus of Group II can be used to practice different processes searching the apparatus in all different processes is a burden. The requirement is still deemed proper and is therefore made FINAL.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/122,239 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims related to an NCC process including steps of naphtha cracking and separating. There are minor differences between the two sets of claims and such differences would have been obvious to one of skill in the art.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2007/083071 A1) 
Choi discloses a process for producing olefins comprising the following steps: 
- charging all or part a feed of naphtha, a catalyst, and diluent into a naphtha catalytic cracking reactor (Figure 2(24), [0033]) to at least partially convert the feed comprising naphtha to a cracking effluent comprising olefins having a number of carbon atom between 2 and 4.
- send the cracking effluent to a first separation section (Figure 2(2)-(10)) to produce at least the following fractions:
* section comprising ethylene (Figure 2/98),
* cut comprising propylene (Figure 2/104), and
* cut comprising compounds comprising at least 5 carbon atoms (16) including paraffins, olefins and aromatics (figure 2(86); [0039];
- send at least part of the cut comprising compounds comprising at least 5 carbon atoms in a second separation section (Figure 2(75)(22)) to produce the following fractions:
* section comprising compounds comprising 5 carbon atoms (Figure 2 (106)), and
* cut comprising compounds containing at least 6 carbon atoms rich in aromatics (Figure 2(110);
- send to at least part of the cut comprising compounds
comprising at least 6 carbon atoms in a hydrogenation unit (Figure 2(23)(113); [0039]) to produce the following fractions:
* cut enriched in aromatics (Figure 2/114)), and
* cut low in aromatic (Figure 2(111); and
- recycle at least part of the cut comprising compounds comprising 5 carbon atoms to the naphtha catalytic cracking reactor (Figure 2(106). See entire the publication; specifically, (Figure 2(11)(99)(98)(104); [0038], and [0039]).

	Choi does not teach a step of sent a cut having at least 6 atom carbons to an aromatic extraction unit, does not specifically teach that the first separation section producing fractions as claimed, does not the ratios of steam to fraction comprising ethane and/or propane of between 0.2 and 0.8. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Choi by passing a cut comprising compounds having at least 6 atom carbons to an aromatic extraction unit to produce a more concentrate aromatic cut. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Choi by producing fractions from the first separation section as claimed because producing fractions having a specific composition from a separator is within the level of one of skill in the art. 	
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Choi by utilizing a ratios of steam to fraction comprising ethane and/or propane of between 0.2 and 0.8 because one of skill in the art would use any effective ratio including the claimed ratios. 

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2007/083071 A1) as applied to claim 1 above, and further in view of Pelaez et al. (US 2017/0058210 A1). 
The process of Choi is as discussed above. 
Choi does not teach the step hydrogenation and extracting as claimed. 
Pelaez discloses a processing for producing BTX wherein olefins are hydrogenated to produce effluent comprising paraffins and aromatics which is then passed into an aromatic extraction to produce an aromatics enriched fraction. See para [0027]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Choi by including steps of hydrogenation and extraction as suggested by Pelaez to produce aromatic-rich fraction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771